DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Naoko Ohashi on 6/14/2022.

The application has been amended as follows: 

1.	(Currently Amended)  A window camera comprising:
an image capturing unit configured to capture an image of outdoors from an indoor surface of a window;
a housing comprising an attachment surface having a rectangular shape and facing in parallel with the indoor surface, the housing in which the image capturing unit is provided to be recessed in the attachment surface such that an optical axis of the image capturing unit extends through a center of the attachment surface; 
a light-shielding member protruding from the attachment surface toward the indoor surface and having a rectangular frame shape along an outer shape of the attachment surface, the light-shielding member being formed of an elastic material and elastically deformable by pressing from the housing to close a gap between the indoor surface and the attachment surface; and
a suction cup provided on the attachment surface on an inner side of the light-shielding member, the light-shielding member being provided along the outer shape of the attachment surface, 
wherein the center of the attachment surface through which the optical axis of the image capturing unit extends, is positioned within an area of the attachment surface surrounded by the light-shielding member, and the entire suction cup is provided within the area of the attachment surface.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record determined from an Examiner’s search is Manico et al. (US 5904330 A) (hereinafter Manico).  As cited in prior actions, Manico discloses a window-mounted camera mount, particularly for use with a bird feeder.  The camera mount is adhered to a window via a series of suctions cups, and comprises a camera bracket housing recessed/aligned with an opening defining an attachment surface.  
Additional prior art Wang et al. (US 20150015713 A1) (hereinafter Wang) discloses a stray light, or glare shield member of a camera assembly adapted for vehicle windshield imaging applications.  A shield gasket is positioned on a frame or bracket around a camera lens to prevent the incursion of dust, debris, or moisture.
Pfaffinger et al. (US 20160366314 A1) (hereinafter Pfaffinger) discloses a camera assembly for an oven appliance door.  The assembly includes an attachment portion and a lip, which is formed of an elastomeric material, and is configured as a suction cup.  The lip may block an amount of ambient light from reaching the camera.
However, the cited prior art fails to teach or render obvious the following combination of elements of independent claims 1 and 7: “a suction cup provided on the attachment surface on an inner side of the light-shielding member, the light-shielding member being provided along the outer shape of the attachment surface, wherein the center of the attachment surface through which the optical axis of the image capturing unit extends, is positioned within an area of the attachment surface surrounded by the light-shielding member, and the entire suction cup is provided within the area of the attachment surface.”

Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language. Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/             Primary Examiner, Art Unit 2486